Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 2/10/2021 has been received; Claims 1, 3-10, 12-29 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-10, & 12-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adami (US 2009/0100713) in view of Bell (US 2012/0011744).

Regarding Claim 3, the combination of Adami and Bell disclose the first targeted cushioning system comprises a cushioning element disposed at a portion of the first integrated midsole portion provide targeted cushioning to the first portion of the article of footwear (Adami, Para. 52-54 & Bell, Para. 86-87, Figures 5, 6 & 53-55).   
Regarding Claim 4, the combination of Adami and Bell disclose the second cushioning targeted system comprises at least two cushioning elements disposed at a first portion of the second integrated midsole portion and a second portion of the second integrated midsole portion (Adami, Para. 52-54 & Bell, Para. 132-133, Figure 14 & 53-55).  
Regarding Claim 5, the combination of Adami and Bell disclose at least one of the first portion of the second integrated midsole portion and the second portion of the second integrated midsole portion provide targeted cushioning to the second portion of the article of footwear (Adami, Para. 52-54 & Bell, Para. 132-133, Figure 14 & 53-55).  
Regarding Claim 6, the combination of Adami and Bell do not specifically disclose the first portion of the second integrated midsole portion is at the arch portion and wherein the second portion of the second integrated midsole portion is at the midfoot portion. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first and second midsole portions, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 7, the combination of Adami and Bell do not specifically disclose the first bootie includes a first support system to provide support to a third portion of the article of footwear and wherein the second bootie includes a second support system to provide support to a fourth portion of the article of footwear; and wherein the third portion is different than the fourth portion.  However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use different targeted cushioning for the third and fourth midsole portions, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 8, the combination of Adami and Bell do not specifically disclose the third portion is one of an ankle portion and a midfoot portion.  However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the third portion, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 9, the combination of Adami and Bell do not specifically disclose the fourth portion is one of a forefoot portion and a midfoot portion. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the fourth portion, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 10, Adami disclose an interchangeable bootie system (Figure 1, 12 & 13), comprising an article of footwear (Figure 1); a group of booties (110/1030/1040); each bootie of the group of booties including a base layer (210, Para. 47 & 48) that has the approximate shape of a foot (Figures 1, 12 & 13), wherein the base layer includes a forefoot portion (fore, see annotated Figure 1 below), a heel portion (heel, see annotated Figure 1 below), and a midfoot portion (mid, see annotated Figure 1 below) disposed between the forefoot portion and the heel portion, wherein the forefoot portion, heel portion, and midfoot portion together cover a top portion of a wearer's foot (Figure 1), including a wearer's toes, and a heel portion of the wearer's foot when the bootie is worn by the wearer (figure 1); and an integrated midsole portion (220) secured to the base layer (Para. 47), wherein the integrated midsole portion is more rigid than the base layer (Para. 47-61); wherein each of the booties is configured to be received in the article of footwear (Figures 1, 12 & 13); and wherein the integrated midsole portion of each bootie of the group of booties extends from the forefoot portion through the midfoot portion to the heel portion (Para. 49, Figures 2-4) and provides cushioning for a different region of a foot (Para. 52-54) so that the booties may be interchanged with one another to accommodate different athletic activities (Figures 12 & 13), wherein a first bootie provides a first targeted cushioning to provide cushioning and shock absorbency for an ankle and the heel of the wearer’s foot (Para. 52-58, “cushions”, “reinforcement”, “heel”), the first targeted cushioning disposed on an ankle portion and the heel portion of the first bootie and targeted towards the ankle portion and the heel portion (Para. 52-54) and a second bootie provides a second targeted cushioning to provide cushioning and shock absorbency for a bottom of the wearer’s foot (Para. 52-58, “cushions”, “reinforcement”, “heel”, “toe”, “ball”), the second targeted cushioning disposed on an arch and the midfoot portion of the second bootie and targeted towards the arch and the midfoot portion (Para. 52-54).  Adami doesn’t specifically disclose a first cushioning targeted towards the ankle and the heel portion or a second cushioning targeted towards the arch and midfoot portion. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first and second midsole portions, as taught by Adami, in order to provide desired support, cushioning and shock absorbency. Adami does not disclose the first targeted cushioning includes a wrap portion the wraps around and encircles an ankle of the wearer when the wearer’s foot is inserted with the first bootie and the second targeted cushioning supports the arch of the wearer’s foot when the wearer’s foot is inserted within the second bootie. However, Bell discloses a first targeted cushioning includes a wrap portion (200, Para. 86-87) the wraps around and encircles an ankle of the wearer when the wearer’s foot is inserted with a first bootie (100, Figures 5, 6 & 53-55) and a second targeted cushioning supports the arch of the wearer’s foot (1124/1126, Para. 132-133) when the wearer’s foot is inserted within the second bootie (1110, Figure 14 & 53-55). Therefore, it would have been obvious to one of ordinary skill in the art to use strap targeted cushioning portions, as taught by Bell, to the system of Adami, in order to provide various cushioning structures which secure a user’s foot within a sole. 
Regarding Claim 12, the combination of Adami and Bell do not specifically disclose the first bootie provides support to an ankle and wherein the second bootie provides support to a midfoot. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first and second booties, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 13, the combination of Adami and Fallon disclose the group of booties further includes a third bootie (Figures 12 & 13). The combination of Adami and Fallon do not specifically disclose the third bootie provides support to a forefoot. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the third bootie, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 14, the combination of Adami and Bell do not specifically disclose the first bootie provides support to the ankle and wherein the second bootie provides support to the arch. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first and second booties, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 15, the combination of Adami and Bell do not specifically disclose the first bootie provides support to the heel portion and wherein the second bootie provides support to the midfoot portion. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first and second booties, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 16, the combination of Adami and Bell do not specifically disclose the integrated midsole portion of the first bootie includes at least one cushioning element that provides cushioning to at least the ankle and the heel portion of a foot. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first bootie, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 17, the combination of Adami and Bell do not specifically disclose the integrated midsole portion of the second bootie includes a first cushioning element that provides cushioning to the arch and a second cushioning element that provides cushioning to the midfoot of a foot.  However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning’s for the second bootie, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 18, Adami discloses a kit of parts (Figures 1, 12 & 13), comprising: an article of footwear (Figure 1) having an upper (130) and an interior surface (Figure 1); a first bootie (110/1030) including a first base layer (210, Para. 47 & 48) that has the approximate shape of a foot (Figures 1, 12 & 13), wherein the first base layer includes a forefoot portion (fore, see annotated Figure 1 below), a heel portion (heel, see annotated Figure 1 below), and a midfoot portion (mid, see annotated Figure 1 below) disposed between the forefoot portion and the heel portion, wherein the forefoot portion, heel portion, and midfoot portion together cover a top portion of a wearer's foot (Figure 1), including a wearer's toes, and a heel portion of the wearer's foot when the first bootie is worn by the wearer (Figure 1); and a first integrated midsole portion (220) extending from the forefoot portion through the midfoot portion to the heel portion (Para. 49, Figures 2-4) and is secured to the first base layer (Para. 47), wherein the first integrated midsole portion is more rigid than the first base layer (Para. 47-61), wherein the first integrated midsole portion includes a first cushioning element covering a first area of the first integrated midsole portion (Para. 52-54); wherein the first bootie is configured to be inserted into the article of footwear such that the first integrated midsole portion contacts the interior surface of the article of footwear (Figures 1, 12 & 13);  5Response to Final Office Action datedApril 22, 2019 U.S. Patent Application No. 15/180,502Docket No. 005127.09111/11-0232US02DIVa second bootie (110/1040) including a second base layer (210, Para. 47 & 48) that has the approximate shape of a foot (Figures 1, 12 & 13), wherein the second base layer includes a forefoot portion (fore, see annotated Figure 1 below), a heel portion (heel, see annotated Figure 1 below), and a midfoot portion (mid, see annotated Figure 1 below) disposed between the forefoot portion and the heel portion, wherein the forefoot portion, heel portion, and midfoot portion together cover the top portion of a wearer's foot (Figure 1), including the wearer's toes, and a heel portion of the wearer's foot when the second bootie is worn by the wearer (Figure 1); and a second integrated midsole portion (220) extending from the forefoot portion through the midfoot portion to the heel portion (Para. 49, Figures 2-4) and is secured to the second base layer (Para. 47), wherein the second integrated midsole portion is more rigid than the second base layer (Para. 47-61), wherein the second integrated midsole portion includes a second cushioning element covering a second area of the second integrated midsole portion (Para. 52-54); wherein the second bootie is configured to be inserted into the article of footwear such that the second integrated midsole portion contacts the interior surface of the article of footwear (Figures 1, 12 & 13), and further wherein the first cushioning element provides a first targeted cushioning to provide cushioning and shock absorbency for an ankle and the heel of the wearer’s foot (Para. 52-58, “cushions”, “reinforcement”, “heel”), the first targeted cushioning disposed on an ankle portion and the heel portion of the first bootie and targeted towards the ankle portion and the heel portion (Para. 52-54) and wherein the second cushioning element provides a second targeted cushioning to provide cushioning and shock absorbency for a bottom of the wearer’s foot (Para. 52-58, “cushions”, “reinforcement”, “heel”, “toe”, “ball”) the second targeted cushioning disposed on an arch and the midfoot portion of the second bootie and targeted towards an arch portion and the midfoot portion to a second portion of the article of footwear (Para. 52-54). Adami doesn’t specifically disclose a first cushioning targeted towards the ankle and the heel portion or a second cushioning targeted towards the arch portion and midfoot portion wherein on is bigger than the first. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first and second midsole portions having various sizes, as taught by Adami, in order to provide desired support, cushioning and shock absorbency. Adami does not disclose the first targeted cushioning includes a wrap portion the wraps around and encircles an ankle of the wearer when the wearer’s foot is inserted with the first bootie and the second targeted cushioning supports the arch of the wearer’s foot when the wearer’s foot is inserted within the second bootie wherein the first integrated midsole portion and the second integrated midsole different cushioning. However, Bell discloses a first targeted cushioning includes a wrap portion (200, Para. 86-87) the wraps around and encircles an ankle of the wearer when the wearer’s foot is inserted with a first bootie (100, Figures 5, 6 & 53-55) and a second targeted cushioning supports the arch of the wearer’s foot (1124/1126, Para. 132-133) when the wearer’s foot is inserted within the second bootie (1110, Figure 14 & 53-55) such that the two cushioning are different. Therefore, it would have been obvious to one of ordinary skill in the art to use strap targeted cushioning portions, as taught by Bell, to the system of Adami, in order to provide various cushioning structures which secure a user’s foot within a sole. 
Regarding Claim 19, the combination of Adami and Bell do not specifically disclose the first cushioning element is disposed in at least one of the ankle portion and heel portion of the article of footwear.  However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the first element, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claim 20, the combination of Adami and Bell do not specifically disclose the second cushioning element is disposed in the arch portion of the article of footwear and the second integrated midsole portion includes a third cushioning element that is disposed in the midfoot portion of the article of footwear. However, Adami discloses differing cushioning can be used in the portion of the toe, heel or ball of the foot. Therefore, it would have been obvious to one of ordinary skill in the art to use the claimed targeted cushioning for the second and third element, as taught by Adami, in order to provide desired support, cushioning and shock absorbency.
Regarding Claims 21 & 23, the combination of Adami and Bell discloses further including: a third bootie (110/1030/1040, Para. 99-100 & 107-111) including: a third base layer (210, Para. 47 & 48) that has the approximate shape of a foot (Figures 1, 12 & 13), wherein the third base layer includes a forefoot portion (fore, se annotated Figure 1 below), a heel portion (heel, see annotated Figure 1 below), and a midfoot portion (mid, see annotated Figure 1 below) disposed between the forefoot portion and the heel portion, wherein the forefoot portion, heel portion, and midfoot portion together cover the top portion of the wearer's foot (Figure 1), including the wearer's toes, and a heel portion of the wearer's foot when the third bootie is worn by the wearer (Figure 1); and a third integrated midsole portion (220) extending from the forefoot portion through the midfoot portion to the heel portion (Para. 49, Figures 2-4)  and is secured to the third base layer (Para. 47),7U.S. Patent Application No. 15/180,502 wherein the third integrated midsole portion is more rigid than the third base layer (Para. 47-61), wherein the third bootie is configured to be inserted into the article of footwear (Figures 1, 12 & 13), wherein the third integrated midsole includes a third targeted cushioning system (Para. 52-58) to provide cushioning and shock absorbency for a bottom of the wearer’s foot (Para. 52-58, “cushions”, “reinforcement”, “heel”, “toe”, “ball”), the third targeted cushioning disposed on the forefoot portion and the midfoot portion of the third bootie and targeted towards the forefoot portion (Para. 52-58) to support a forefoot of the wearer's foot (Bell, 1720, Para. 152-153, Figure 19) when the wearer's foot is inserted within the third bootie (Adami, Figures 1, 12 & 13 & Bell, 1710, Figure 24). 
Regarding Claim 22, the combination of Adami and Bell disclose a third bootie provides a third targeted cushioning (Adami, Para. 52-58 & Bell, 1720, Para. 152-153, Figure 19) to provide cushioning and shock absorbency for a bottom of the wearer’s foot (Para. 52-58, “cushions”, “reinforcement”, “heel”, “toe”, “ball”), the third targeted cushioning disposed on the forefoot portion and the midfoot portion of the third bootie and targeted towards the forefoot portion to support a forefoot of the wearer's foot (Bell, 1720, Para. 152-153, Figure 19) when the wearer's foot is inserted within the third bootie (Adami, Figures 1, 12 & 13 & Bell, 1710, Figure 24).  
Regarding Claims 24, 26 & 28, the combination of Adami and Bell disclose one or more of the first bootie and the second bootie includes a gripping layer located on a bottom surface of the bootie to provide traction for the bootie when inserted within the article of footwear (250, Para. 55-58).
Regarding Claims 25, 27 & 29, the combination of Adami and Bell disclose the gripping layer comprises a plurality of textured elements on the bottom surface (250, Para. 55-58).


    PNG
    media_image1.png
    318
    389
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732